[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________          FILED
                                                U.S. COURT OF APPEALS
                             No. 09-14963         ELEVENTH CIRCUIT
                                                   OCTOBER 12, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                  D. C. Docket No. 09-00074-CV-CDL-4

RICHARD JEROME HAMMONDS,


                                                           Plaintiff-Appellant,

                                  versus

MARK SHELLNUT, LLC,
JOHN G. COGNER,
personally and in his professional capacity,
ROBERT B. BRICKERSTAFF,
personally and in his official capacity,
EDWIN ALBRIGHT,
Esq.,
THE METRO NARCOTICS TASK FORCE, et al.,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________
                            (October 12, 2010)
Before EDMONDSON, BARKETT and MARTIN, Circuit Judges.

PER CURIAM:

      Richard Jerome Hammonds, a federal prisoner, appeals the dismissal of his

pro se 42 U.S.C. § 1983 complaint as barred by the applicable statute of

limitations. On appeal, Hammonds alleges that the defendants violated his Fourth

Amendment and due process rights by improperly confiscating and retaining his

personal property following a forfeiture hearing in state court.

      Federal courts look to state law to determine the applicable statute of

limitations for actions brought pursuant to 42 U.S.C. § 1983. Rozar v. Mullis, 85

F.3d 556, 561 (11th Cir. 1996). In Georgia, the applicable statute of limitations for

personal injury actions is two years. O.C.G.A. § 9-3-33. To determine when the

cause of action accrues, we look to when the plaintiff knew or should have known

of his injury and its cause. Rozar, 85 F.3d at 561-62.

      Upon careful review of the record and consideration of Hammonds’s brief,

we affirm, finding no error in the district court’s conclusion that Hammonds’s

claims were barred by the 2-year statute of limitations for personal injury actions.

Thus, Hammonds’s complaint failed to state a claim upon which relief could be

granted. Pursuant to 28 U.S.C. § 1915A, a district court must dismiss the



                                           2
complaint of a prisoner if the complaint “is frivolous, malicious, or fails to state a

claim upon which relief may be granted.” 28 U.S.C. § 1915A(b)(1). Accordingly,

the district court properly dismissed Hammond’s complaint.

      AFFIRMED.




                                            3